RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                 DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                         ATTORNEYS AT LAW                            EMMA L. FREEMAN
JONATHAN S. ABADY                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DAVID BERMAN
EARL S. WARD                                        10TH FLOOR                                HARVEY PRAGER
                                            NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
HAL R. LIEBERMAN                                                                              NICK BOURLAND
                                               TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                        ANDREW K. JONDAHL
                                               FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                           ANANDA BURRA
                                                www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                             April 15, 2020

    Hon. Rachel P. Kovner
    United States District Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re:      Hassan Chunn et al. v. Warden Derek Edge, 20 Civ. 1590

    Dear Judge Kovner:

            Along with the Cardozo Civil Rights Clinic, and Alexander A. Reinert, we represent
    Petitioners in the above-referenced case. Pursuant to the Court’s Order of April 14, 2020, Dkt.
    43, we enclose a copy of the parties’ joint proposed protective order for the Court’s review and
    approval.

                                                             Respectfully Submitted,
                                                                    /s
                                                             Katherine Rosenfeld

    Enc.

    cc:     All Counsel (via ECF)
